Citation Nr: 0701510	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-32 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded it in May 2004, 
and advanced it on the Board's docket.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressor remains uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - PTSD

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV); (b) clinical evidence of an etiological link 
between the diagnosis and an in-service stressor; and (c) 
credible supporting evidence that the stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

A PTSD diagnosis is in effect, as reflected in a March 2002 
VA compensation and pension examination report.  The 
evidentiary gap in this case is the lack of an adequately 
corroborated PTSD stressor that supports that diagnosis.  The 
law provides: "Just because a physician or other health 
professional accepted appellant's description of his . . . 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The claimed stressor must be verified because, while the 
veteran contends that he had engaged in combat activity, the 
record does not show personal engagement in combat against 
the enemy based on official military record(s), such as 
evidence of award of a combat-specific citation.  If the 
evidence establishes combat activity and the claimed stressor 
is related thereto, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Otherwise, the 
law requires verification of a claimed stressor.  

"Credible supporting evidence" of stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the requirement of "credible 
supporting evidence" means that "the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value, and the Board is not required 
to accept an uncorroborated account of service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Also, VA General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe, hostile unit, or instrumentality.  VAOPGCPREC 
12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that a veteran 
served in a "combat zone" does not prove that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in a veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
alone, conclusively establish combat service because the 
terms "operation" and "campaign" encompass both combat and 
non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other evidence.  No 
one piece of evidence is dispositive, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's combat 
activity allegations are to be evaluated with other evidence 
of record.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).   

The veteran served in the U.S. Army in World War II, from 
March 1943 to February 1946.  He contends that he flew many 
missions in the Pacific as a B-24 tail gunner.  In some 
instances, he states he flew some 50 bombing missions; 
elsewhere, he states he flew some 150 missions.  He reports 
that, in the course of such activity, he witnessed traumatic 
incidents, such as American servicemen death in combat.  In 
particular, as reported in various written statements, he 
contends that he was a gunner who withstood aerial attack 
while flying B-24 aircraft in the Pacific, and, under one 
such attack in 1943, two waist gunners died, but he could not 
provide the last names the two individuals or recall the 
month of the incident.  "Capt. Allen" reportedly was on 
that flight. 

As an initial matter, the Board concedes that the record does 
not reflect complete originals of the veteran's service 
medical records.  What are available are partially damaged 
original service medical records and copies of those records.  
(Copies were apparently made because the originals are 
fragile and would be prone to further damage from repeated 
handling).  The lack of complete original service medical 
records is not the result of any fault on the veteran's part, 
as they were damaged while they were in government custody.  
Under such circumstances, the Board has a duty to explain the 
rationale for its decision and to consider employing the 
benefit-of-reasonable doubt doctrine.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also appreciates that, 
more than 60 years after active duty, the veteran may have 
difficulty recalling specific information like dates of 
incidents and full names of individuals involved, as he 
himself conceded.  However, meaningful corroboration of 
certain kinds of stressor reports (e.g., participation in 
specific combat missions; American casualties sustained; 
incidents of enemy attack) requires more than vague 
descriptions thereof.  The Board has carefully considered all 
of the evidence of record mindful of the circumstances of the 
instant appeal.   

But, first and foremost, what is available - the original 
service verification record - does not corroborate the 
veteran's contention that he personally engaged in combat 
against the enemy overseas.  That record reflects a military 
occupational specialty (MOS) of light truck driver.  That 
MOS, in and of itself, does not rule out combat; a veteran 
with such MOS could have driven a truck in the continental 
U.S., or could have done so on foreign soil, in or around a 
combat zone.  However, the veteran himself did not report any 
purported PTSD stressor incident associated with operating a 
truck.  Rather, his stressor incident reports all involve 
aerial missions.  On this point, the service verification 
record does reflect that the veteran attended aerial gunnery 
school in Laredo, Texas, and, when viewed along with a copy 
of a photograph he submitted -- reported to be a photograph 
of him, wearing his flight suit, taken in 1944 in Colorado -- 
it does suggest that he did undergo this training.  But it is 
not proof that he did fly combat missions.        

Further on that point, the service verification record also 
indicates that the veteran's entire service period was served 
in the continental U.S., and there was no "foreign" 
service.  Elsewhere in the same record, there is an entry of 
"none" with respect to a destination outside the 
continental U.S. and return therefrom, and the boxes 
corresponding to "date of departure" and "date of arrival" 
are blank, indicating that the veteran was not assigned to 
any activity or duty that took him overseas, within World War 
II combat areas.  Moreover, the awards listed therein 
(American Theater ribbon, Good Conduct Medal, and Victory 
Medal World War II) are not combat-specific citations or 
awards.  Also, there is an entry of "none" for 
participation in "battles and campaigns."    

Also, the RO attempted to verify the veteran's stressor 
allegation through the Defense Personnel Records Image 
Retrieval System, but that search did not yield corroborating 
information.  The aerial attack involving Capt. Allen, as 
reported, was not corroborated, and it was determined that 
the combat unit the veteran identified (he said he was a tail 
gunner on a B-24 Liberator Group, known as the 214th Army Air 
Force Bomber Unit) is reported not to have participated in 
overseas operations during World War II.  

Additionally, existing copies of the service medical and 
personnel records, to the extent portions thereof were not 
destroyed by fire and are legible, do not contradict the 
negative evidence of combat as discussed above, or otherwise 
are inconsistent with the discussion above.  Again, the Board 
concedes that parts of the service records were destroyed in 
a fire and it cannot determine whether those missing portions 
would have contained information tending to corroborate the 
veteran's contentions.  However, he reported only aerial 
flights as the source of his purported PTSD, and the lack of 
evidence of any overseas activity or duty in the original 
service record is highly probative.     
      
Furthermore, while not nearly as probative as the official 
military records discussed above, while the veteran has 
contended since 2001, when he filed his original PTSD service 
connection claim, that he had significant combat activity, 
nowhere before then did he ever even mention combat, even 
when he filed prior claims.  While the Board recognizes that 
a PTSD diagnosis itself was not recognized as a compensable 
disability until some three and one-half decades after 
discharge, the lack of any report of any emotional or 
psychological stress or trauma, much less mention of any 
problem associated with overseas service before 2001, tends 
to erode the credibility of the stressor allegations, when 
viewed in the context of the negative evidence discussed 
above.  The Board is not in any way concluding that the lack 
of complaints about psychiatric problems until much later 
following discharge precludes service connection; nor is it 
stating that the gap in time between active duty and clinical 
evidence of psychiatric problems many decades thereafter (see 
1986 records of prescription medication obtained for 
"nerves") is evidence that the veteran does not have 
psychiatric disorder, or that that in and of itself precludes 
service connection.  However, under the circumstances of this 
case, such considerations tend to disfavor a conclusion that 
the claimed stressor allegation is satisfactorily 
corroborated.

Further, the veteran makes sweeping statements like "they 
[referring to the two killed waist gunners, or their plane]" 
were "blown all to pieces" or "shot all to pieces."  His 
representative has said, based on the veteran's report, that 
the Japanese shot off the tail of a plane that the veteran 
was in; another incident involved an aircraft ahead of that 
in which the veteran was which exploded mid-air.  These 
statements presumably are made to indicate the veteran's 
proximity to grave danger or "near miss" incidents as he 
was called on to defend against Japanese aerial attack or to 
patrol the Pacific, or conduct bombing missions in the 
Pacific.  See August 2001 statement; representative's 
argument received in April 2004.  

However, despite reported participation in some 50 to as many 
as 150 missions, the lack of any present contention as to 
physical injury and the fact that service connection is not 
in effect for any disability is not entirely irrelevant in 
this case.  On this point, 2001 VA outpatient records, the 
May 2002 PTSD examination report, and a typed, signed 
statement apparently submitted in 2001, reflect the veteran's 
reports that he had to "bail out" from a damaged plane and 
land by parachute and injured his back and legs.  That, 
however, seems to be contradicted by prior claims history.  
His 2001-02 statements were made in connection with his PTSD 
claim, to assert that that incident was associated with 
combat stress.  In particular, the May 2002 PTSD examination 
report indicates that that incident occurred during flight 
back to the U.S., to indicate that that incident is 
associated with return from a flight from overseas.  
Moreover, his typed statement received in 2001, too, reflects 
that that incident occurred returning from a mission.  
However, in a 1975 original service connection claim, he said 
that he injured his legs in 1943, during flight training, at 
Peterson Field, in Colorado (and the photograph of himself in 
a flight suit discussed earlier could have been taken around 
then).  A veteran's memory as to details of activity in 
service, generally speaking, could reasonably be expected to 
be clearer some 30 years after service, as opposed to nearly 
60 years thereafter, and, even in the 1970s, the veteran said 
the incident occurred in the continental U.S.  He did not 
report more than one "parachute landing" injury, such that 
one parachute landing incident could have occurred overseas, 
and another such incident involving injury to back and/or 
legs could have occurred in Colorado.  Such apparent 
inconsistency further erodes the credibility of the asserted 
stressor reports.          

Further, although the veteran also said, apparently in 
connection with a 1983 claim, that he had such an injury and 
that he was part of a training squadron, combat crew, as 
noted earlier, the fact that he might have had flight 
training, skills and knowledge from which could be 
indispensable if called into combat, is not proof that he did 
in fact engage in combat.  Thus, and in light of the 
foregoing, the Board appreciates, but respectfully disagrees 
with, the January 2007 argument of the representative that 
the veteran's crew member training, together with the 
veteran's statements and evidence of a PTSD, are sufficient 
to establish a corroborated stressor.   
  
For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i) (2006); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  The 
Board has considered the totality of the evidence bearing 
Pentecost and the fact that some official military records 
have been lost to fire, but finds that the record does not 
sufficiently corroborate the stressor allegations.  And, to 
the extent the alleged stressors are not sufficiently 
detailed or not of a nature conducive to corroboration, the 
veteran bears the burden of advancing information about such 
incidents to enable VA to corroborate them.  38 C.F.R. 
§ 3.159(c)(2)(i) (2006).  

Based the foregoing, the Board concludes that the evidence 
does not support a conclusion that the veteran personally 
engaged in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  There must be credible supporting 
evidence that the stressor occurred to warrant service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Nor has the veteran 
advanced the occurrence of a non-combat stressor sufficient 
to permit further corroboration efforts.  Thus, the 
preponderance of the evidence is against the claim.  



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent the veteran a letter in July 2001, before issuing 
the rating decision from which this appeal arises, which 
advised him that, if he identifies the sources of pertinent 
evidence concerning his PTSD, then VA would assist him in 
securing the missing items from those sources, but that he 
ultimately is responsible for substantiating his claim.  It 
also notified the veteran of the basic elements of a service 
connection claim.  He was also sent a letter in July 2001 
requesting specific stressor information.

Neither July 2001 letter specifically asked the veteran to 
"supply everything he has" concerning PTSD ("fourth 
element" notice).  This defect did not result in material 
prejudice in this case, where the key issue in contention is 
the corroboration, or not, of the claimed stressor(s).  A May 
2004 letter provided the "fourth element" notice.  A July 
2006 letter informed the veteran that, to date, the stressor 
allegations are not satisfactorily corroborated, and that 
more detailed information, if he is able to provide it, could 
enable VA to make further corroboration effort.  As evidenced 
in the Statement of the Case (SOC) and February 2004 
Supplemental SOC (SSOC), both sent before the July 2006 
letter, the veteran was on notice as to the material 
evidentiary gap and why the claim remains denied.  The 
purpose of the Board's May 2004 remand order was to conduct 
further development on the issue of stressor corroboration.  
To the extent that the veteran did respond to the RO 
correspondence, it is evident that the RO considered those 
responses and still determined that the claim remains denied, 
as reflected in the October 2006 SSOC.  

After October 2006, the veteran's representative submitted 
argument, which the Board has considered, as explained above.  
However, neither the veteran, nor his representative, has 
indicated the existence of additional pertinent records that 
are not in the claims file and which the veteran desires VA 
to consider before readjudicating the claim.  Nor has either 
indicated that additional evidence would be submitted, but 
that the veteran needs time to submit it or VA assistance to 
secure it.  Further, while VA did not notify the veteran of 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that defect, too, did not prejudice the veteran.  
Considerations governing the assignment of disability ratings 
and effective dates for degree of disability and service 
connection become relevant once service connection is in 
effect, and that is not the case here.  Under the 
circumstances, the Board fails to find a notice defect that 
precludes present adjudication of the decision.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and verification 
records, although not complete, but the Board has determined 
that a decision nonetheless is warranted, as explained.  Also 
of record are VA and private clinical records, as well as the 
veteran's statements.  Despite appropriate notice and 
assistance, the veteran has not identified sources of 
pertinent, existing evidence missing from the record and 
which he desires VA to review.  

The Board is aware of the veteran's August 2001 report that 
he was treated with psychiatric medication for some 30 years, 
by various doctors.  To the extent that not all records of 
prescriptions of the medication, or even doctors' records of 
treatment or other care, may be of record, such evidentiary 
gap does not preclude adjudication of the appeal, as evidence 
that the veteran took such medication since around 1970, 
assuming that it true, would not alter the outcome here.  The 
key issue here is satisfactory corroboration, or not, of the 
claimed stressor, and use of psychiatric medication beginning 
decades after discharge would not corroborate the claimed 
stressor in this case.  The inquiry concerning whether a 
diagnosis of PTSD is attributable to stress from active duty 
would be appropriate after at least one stressor allegation 
is satisfactorily corroborated.      


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


